THE COMMONWEALTH COURT OF PENNSYLVANIA


James McDermott,                         :
                 Petitioner              :
                                         :
     v.                                  :   No. 518 C.D. 2018
                                         :
Workers' Compensation Appeal             :
Board (Brand Industrial Services, Inc.), :
                 Respondent              :

                                    ORDER

      NOW, this 29th day of March, 2019, it is ordered that the above-captioned
Memorandum Opinion, filed January 18, 2019, shall be designated OPINION and
shall be REPORTED.




                                      ELLEN CEISLER, Judge